Citation Nr: 0325712	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a protruding disk at L4-L5 and L5-S1 with curvature and 
radiculopathy of the lumbar spine.

2.  Entitlement to a compensable initial rating for 
retropatellar pain syndrome of the right knee.

3.  Entitlement to a compensable initial rating for 
retropatellar syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from October 1981 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The claims file does not contain a 
VCAA duty to assist/notify letter which pertains to the 
issues on appeal.  The RO did not provide the appellant with 
notice of the allocation of burdens in obtaining evidence 
necessary to the claims listed above.  Specifically, the VA 
failed to meet the requirement to provide notice to the 
appellant of the information and evidence necessary to 
substantiate the claim, including an explanation of which 
portion of any such information or evidence is to be provided 
by which party.  

In addition, the Board notes that the report of a joints 
examination and the report of a spine examination conducted 
by the VA in March 2002 both indicate that the claims file 
was not provided to the examiner for review in connection 
with the examination.  The reports also show that the veteran 
was being referred for X-rays, but the X-ray reports are not 
of record.  The veteran's representative has requested that 
the case be remanded in order to obtain additional 
development to correct these deficiencies.  

In addition, the Board notes that DC 5293 is the rating code 
for evaluating intervertebral disc syndrome.  That rating 
code is applicable to the veteran's claim.  Significantly, 
however, there has been a change in those rating criteria.  
The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with intervertebral disc 
syndrome.  67 Fed. Reg. 54345-54349 (August 22, 2002).   The 
Board also notes that for back disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board notes 
that the RO has not yet applied the new criteria, and has not 
notified the veteran of the criteria so as to allow him to 
present arguments as to why a higher rating might be 
warranted under the new criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The RO should 
attempt to obtain all available evidence 
of which it becomes aware as a result of 
the appellant's response to the 
additional notice.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities of the back and knees.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
disorders in detail.  The examiner should 
state the range of motion of the 
veteran's back and knees, in degrees, 
noting the normal range of motion of that 
joint.  All findings necessary to 
evaluate the veteran's back disorder 
under the revised Diagnostic Code 5293, 
as well as the new General Rating 
Formula for Diseases and Injuries of the 
Spine should be provided.  The examiner 
should identify the limitations on 
activity imposed by each disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should readjudicate the veteran's 
claim for a higher rating for a back 
disorder under the revised Diagnostic 
Code 5293, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine.  The RO should consider 
functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
should readjudicate the claim for 
entitlement to increased ratings for the 
service-connected right and left knee 
disabilities in light of DeLuca, and 
determine if a separate rating for 
arthritis of the knee is warranted 
pursuant to VAOPGCPREC 9-98 and 23-97.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria, the VCAA, 
and the implementing regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




